DISSENTING OPINION BY
Judge BROBSON.
The majority holds that summary judgment in favor of Petitioner A.S. is appropriate because, as a matter of law, A.S. was subject only to the ten-year registration period for sexual offenders because his two criminal convictions were the result of a “single criminal episode” and, therefore, should be treated as a single conviction for purposes of registration under Section 9795.1(b)(1) of the Sentencing Code.11 respectfully disagree.
On December 7, 2000, Petitioner A.S. was charged with one count under Section 902 of the Crimes Code2 (relating to criminal solicitation), seven counts under Section 6312(b) of the Crimes Code (relating to sexual abuse of children in the context of causing a minor to be photographed engaging in a prohibited sexual act or simulation thereof), twenty counts under Section 6312(d) of the Crimes Code3 (relating to sexual abuse of children in the context of possession of child pornography), and one count under Section 6318(a)(5) of the Crimes Code4 (relating to unlawful contact with minor for purposes of engaging in sexual abuse of children in violation of Section 6312). (Crim. Complaint/Affidavit of Probable Cause, attached to Respondent’s Memorandum of Law in support of Motion for Summary Judgment (Respondent’s Memo), Ex. D2.) The affidavit of *924probable cause supporting the criminal complaint alleged that when A.S. was 21 years old, he persuaded a 16-year-old girl to take digital photographs of herself performing sexual acts. (Id.) The victim downloaded the photographs and emailed them to A.S. (Id.)
When law enforcement officials investigated, they found photographs of the victim on A.S.’s computer, along with other child pornography downloaded from the internet. (Id.) A.S. admitted to law enforcement officers that he met the victim online, developed a relationship with the victim that led to consensual sex, and that he persuaded the victim to take photographs of herself in various sexual positions with her digital camera. (Id.) He also used the minor’s digital camera to photograph the two engaging in sexual relations. (Id.) Bills of information subsequently filed identified a sixteen year old girl named “T.” as the victim with whom A.S. had unlawful contact for purposes of Section 6318(a)(5) of the Crimes Code. (Bills of Information, attached to Respondent’s Memo, Ex. D3.)
On October 5, 2001, A.S. pled guilty to one count of violating Section 6312(b) of the Crimes Code (relating to sexual abuse of children in the context of causing a minor to be photographed engaging in a prohibited sexual act or simulation thereof) and one count of violating Section 6318(a)(5) of the Crimes Code (relating to unlawful contact with minor for purposes of engaging in a violation of Section 6312).5 (Guilty Plea Colloquy, attached to Respondent’s Memo, Ex. D4.) As a result of A.S.’s guilty plea, the sentencing court sentenced A.S. to 5 months to 23 months of incarceration, followed by 6 years of probation. (Trial/Plea/Sentence form, attached to Respondent’s Memo, Ex. D7.)
Disputes over the length of a particular sex offender’s registration period have been resolved mostly through the criminal justice system in the courts of common pleas following sentencing, through a right of appeal to the Pennsylvania Superior Court, and ultimately by discretionary appeal to the Pennsylvania Supreme Court.6 My disagreement with the majority is based on my review of the binding precedent of the Pennsylvania Supreme Court and the work of the Pennsylvania Superior Court in this area, to whose persuasive wisdom and logic we afford deference See In re Superior-Pacific Fund, Inc., 693 A.2d 248, 253 (Pa.Cmwlth.1997).
In Commonwealth v. Leidig, 598 Pa. 211, 956 A.2d 399 (2008), the Supreme *925Court reviewed the question of whether a plea of nolo contendere to certain criminal charges can be declared invalid where the sentencing court either fails to inform or misinforms the criminal defendant of the registration consequences of the plea under Megan’s Law II. In that case, Todd Leidig (Leidig) entered a plea of nolo con-tendere to a charge of aggravated indecent sexual assault of his thirteen-year-old stepdaughter. There was no mention of the registration requirements under Megan’s Law II at the plea hearing. It was later determined that Leidig was not a sexually violent predator (SVP).
Four months later, at Leidig’s sentencing hearing, Leidig was advised that he would be subject to a ten-year registration requirement. Later that same day, however, the attorneys for the Commonwealth and Leidig expressed concern to the sentencing court that although the crime for which Leidig pleaded guilty was a ten-year registration offense under the version of Megan’s Law in effect at the time Leidig engaged in the criminal act, the subsequent passage of Megan’s Law II reclassified that crime as a lifetime registration offense. The sentencing court and the attorneys, however, agreed that the version of Megan’s Law in effect at the time Leidig committed the crime controlled and that, as a result, he would be subject to the ten-year registration period.
After sentencing, the Franklin County Parole and Probation Department informed Leidig that he would be subject to a lifetime registration under Megan’s Law II. Leidig then filed a motion to withdraw his guilty plea, contending that his guilty plea was not knowing and intelligent, because he had been misinformed as to the registration consequences of his guilty plea. He also moved to modify his sentence. The trial court denied both motions, but, in a subsequent opinion pursuant to Pa.R.A.P. 1925(a), opined that Leidig was subject to a ten-year registration, not the lifetime registration requirement under Megan’s Law II.
Leidig appealed, and the Pennsylvania Superior Court affirmed the trial court’s denial of the two motions. The Superior Court, however, disagreed with the trial court on the period of registration. Citing its precedent in Commonwealth v. Fleming, 801 A.2d 1234 (Pa.Super.2002), the Superior Court held that because the purpose of Megan’s Law II, in effect at the time of Leidig’s sentencing, was to protect the public and not to punish Leidig, it was not, as Leidig argued, an ex post facto law in violation of the United States Constitution. Leidig, 598 Pa. at 217, 956 A.2d at 402. The Superior Court also held that Leidig was not entitled to withdraw his guilty plea as a result of the confusion over his registration status, concluding that the registration requirement under Megan’s Law II was a collateral, rather than direct, consequence of the guilty plea. Because a criminal defendant’s lack of knowledge about the collateral consequences of a guilty plea does not, as a matter of law, render a guilty plea unknowing or involuntary, the Superior Court reasoned that any misunderstanding at sentencing about the registration consequences of Leidig’s guilty plea cannot serve as a basis to withdraw that plea. Id. at 217-18, 956 A.2d at 403.
In reviewing the issue it accepted for appeal, the Supreme Court rejected Leid-ig’s argument that registration under Megan’s Law II is a direct, rather than collateral, consequence of his conviction:
Here, Appellant’s registration requirements under Megan’s Law II do not impose a criminal penalty. Rather, although Appellant had been advised by the court that he was subject to these requirements, they are plainly a collater*926al consequence of his plea, substantially no different from the recognized collateral consequences of deportation and driver’s license suspension, and in certain respects less onerous than either.
Id. at 220, 956 A.2d at 404 (footnotes omitted). In so doing, the Supreme Court reiterated its prior holdings in Commonwealth v. Gomer Williams, 574 Pa. 487, 832 A.2d 962 (2003), and Commonwealth v. Lee, 594 Pa. 266, 935 A.2d 865 (2007), wherein the Supreme Court held that the registration requirements of Megan’s Law and Megan’s Law II are remedial, not penal, and designed to protect the public, not to further punish the offender. The court continued:
In [those cases], we established that the registration requirements ... are not punitive. The logical extension of these holdings is that the registration requirements of Megan’s Law are collateral, not direct, consequences of conviction. To the extent that there was any confusion following those decisions that the registration requirements of Megan’s Law are collateral and not direct consequences of a plea or other conviction, we settle the issue here: such requirements are collateral consequences and, as such, a defendant’s lack of knowledge of these collateral consequences to his or her pleading guilty or nolo contendere fails to undermine the validity of the plea.
Leidig, 598 Pa. at 223, 956 A.2d at 406.
As to the sentencing court’s misinforming Leidig of the registration period at the time of sentencing, the Supreme Court found that to be an irrelevant consideration to the issue before it, that being the validity of Leidig’s guilty plea four months earlier:
[I]t is immaterial to our holding whether Appellant is subject to lifetime registration or only ten-year registration, an issue we need not address at this time. Because the Megan’s Law registration requirements, of whatever duration, are matters collateral to Appellant’s plea, the Superior Court correctly concluded that in accepting Appellant’s plea, the trial court need not have advised Appellant as to the length of the registration requirement, and that any misunderstanding as to the duration of the registration requirement was not a basis for a post-sentence withdrawal of the plea.

Id.

In Commonwealth v. Merolla, 909 A.2d 337 (Pa.Super.2006), both the Commonwealth and Alfred Merolla (Merolla) appealed rulings by the sentencing court in Merolla’s criminal case. The relevant challenge, for purposes of the case now before us, was the Commonwealth’s challenge to the sentencing court’s decision that upon his release from prison, Merolla would be required to register with PSP under Megan’s Law for ten years. The Commonwealth contended that Merolla should be a lifetime registrant under Section 9795.1(b)(1) of the Sentencing Code, due to his two separate convictions for indecent assault (18 Pa.C.S. § 3126), a predicate offense listed under Section 9795.1(a).
According to the Superior Court opinion, Merolla pleaded nolo contendere to, inter alia, two counts of indecent assault, stemming from “attacks” on three victims all under the age of sixteen. Merolla, 909 A.2d at 340. Following the plea and an assessment by the Pennsylvania Sexual Offenders Assessment Board to determine whether Merolla was a SVP, the sentencing court held, inter alia, that Merolla was not a SVP and that Merolla must register under Megan’s Law II for a period of ten years. The Commonwealth filed a post-trial motion, challenging various aspects of the sentencing court’s sentence, including *927Merolla’s registration classification. The trial court, however, did not rule on the post-trial motion within the time required by law, resulting in a deemed denial.
On appeal, the Superior Court agreed with the Commonwealth, holding that Merolla was required to register under Megan’s Law for the rest of his life. Focusing on the statutory language found in Section 9795.1(b)(1) of the Sentencing Code — ie., “[a]n individual with two or more convictions of any of the offenses set forth in subsection (a)” shall be subject to lifetime registration, the Superior Court noted the absence of any word to suggest that the convictions must occur in separate criminal proceedings for the lifetime ban to be triggered. It contrasted this statutory language with that found in what is commonly referred to as Pennsylvania’s Three Strikes statute, which imposes enhanced criminal penalties “[wjhere the person had at the time of the commission of the current offense previously been convicted of two or more such crimes of violence arising from separate criminal transactions.” 42 Pa.C.S. § 9714(a)(2) (emphasis added). Section 9795.1(b)(1), the Superior Court noted, includes no similar language that would limit its application to situations where there is a previous conviction. The legislature’s decision to include a requirement of a pri- or conviction in the Three Strikes statute, the Superior Court reasoned, was consistent with the purpose of that law, that being to curb recidivism through enhanced sentencing. In contrast, the purpose of Megan’s Law II is not to curb recidivism, but to protect the public. Merolla, 909 A.2d at 346-47. The court opined:
The sequence of events ... — first offense, first conviction, first sentencing, second offense, second conviction, second sentencing — does not apply to Megan’s Law II based on a literal reading of the statute. Thus, it is irrelevant that Merolla had not been sentenced for his first offense before the commission of his second crime. Moreover, the intent of the legislature is better served by subjecting Merolla to heightened registration requirements because the public would continue to be notified of his whereabouts after the initial ten-year registration period.
Id. at 347 (citations omitted).
The Pennsylvania Supreme Court recently wrestled with the interpretation of subsection (b)(1) with regard to convictions for more than one predicate offense, although it ultimately provided no binding precedent. In Commonwealth v. Gehris, 618 Pa. 104, 54 A.3d 862 (2012), on allowance of appeal from an unreported memorandum decision of a three-judge panel of the Pennsylvania Superior Court, the Pennsylvania Supreme Court considered the question of whether a man (Gehris) who pled guilty to two subsection (a) offenses from a single criminal information, arising out of conduct that occurred over a four-month period, should be considered a lifetime registrant under the law. The trial court and the Pennsylvania Superior Court held that the statutory language was unambiguous and concluded that Gehris met the definition of a lifetime offender based on his conviction of two subsection (a) offenses.7
On appeal to our Supreme Court, the six sitting Justices were unable to reach a consensus in the case, resulting in a per *928curiam affirmance of the Superior Court’s decision due to an evenly-divided court. In an opinion in support of affirmance (OISA), Justice Todd, joined by Justices Eakin and McCaffery, concluded that the language was clear and unambiguous and rejected an alternative interpretation that would limit the reach of subsection (b)(1) to repeat offenders or recidivists. In so doing, Justice Todd adopted a similar statutory-construction approach to that followed by the Superior Court in Merolla. She also observed:
Although the overall structure of Section 9795.1 conditions its registration scheme, in part, on the nature of particular sexual offenses, since lifetime registration is required of those who commit the arguably more serious offenses enumerated in Section 9795.1(b)(2), I find it significant that the legislature also chose to impose the very same lifetime registration requirement for those convicted of two or more of any of the offenses enumerated in Section 9795.1(a)(1), the vast majority of which are offenses against children. This, from my perspective, evidences a deliberate legislative judgment, consistent with its objective of protecting public safety, to make the differing length of registration requirements dependent not only on the nature of the specific sexual offenses for which an individual is convicted, but, also, on the occurrence of a multiplicity of certain types of offenses, particularly those committed against children. In my view, this reflects a considered determination by the legislature that, in order to protect the safety and general welfare of the public, the frequency with which a convicted defendant is determined to have engaged in certain types of prohibited conduct with children is a particularly important factor in determining whether he or she should be subject to lifetime registration.
Gehris, 618 Pa. at 114, 54 A.3d at 867-68 (Todd, J.).
In an opinion in support of reversal (OISR), Chief Justice Castille, joined by Justices Saylor and Baer, agreed that, in isolation, the statutory language of subsection (b)(1) was “not ambiguous or unclear.” Gehris, 618 Pa. at 125, 54 A.3d at 875 (Castille, C.J.). But that, in the Chief Justice’s view, does not necessarily address the problem:
The problem confronted in this appeal arises when subsection (b)(1) is applied to an offender who has committed “two or more” subsection (a) offenses during the course of a single continuous criminal episode or course of conduct. As appellant points out, in our age of ever more rapid and varied technological communications, it is increasingly likely that this circumstance will arise often or in almost every case. This reveals an unfortunate lack of specificity in potential application of Section 9795.1. If the statutory scheme entails a “recidivist philosophy,” ... then mechanical imposition of the lifetime registration requirement may not always be proper.
Id., 54 A.3d at 875 (Castille, C.J.). The Chief Justice then set out his case as to why the registration requirement in the law encompasses a recidivist philosophy and thus must be read in light of that philosophy:
We would therefore hold that a defendant convicted of “two or more” subsection (a) offenses are subject to the lesser sanction of the ten-year registration requirement so long as it is clear that the offenses were part of the same course of criminal conduct. We would therefore vacate the Superior Court’s order, vacate the portion of appellant’s sentence imposing lifetime registration, and return this matter to the trial court for *929imposition of the ten-year registration requirement.
Id. at 133, 54 A.3d at 879 (Castille, C.J.).
By per curiam Order dated July 2, 2013 (No. 526 MAL 2012), the Pennsylvania Supreme Court granted the Petition for Allowance of Appeal of Adam Mielnicki (Mielnicki) from a June 13, 2012, unreported memorandum decision of a three-judge panel of the Superior Court (No. 721 EDA 2011), which affirmed the sentencing court’s imposition of lifetime registration under Megan’s Law II because Mielnicki pled guilty to five counts of sexual abuse of children (18 Pa.C.S. § 6312), relating to possession of child pornography. Miel-nicki contended that the imposition of lifetime registration under Section 9795.1(b)(1) was in error, because he pled guilty to the five counts in a single criminal proceeding and had no prior convictions. The Superior Court rejected this argument, relying, as it did in Gehris, on its binding precedent in Merolla.
In its July 2, 2013 Order, the Supreme Court accepted review of the following issues, as stated by Mielnicki in his petition:
a. Does the Superior Court’s decision to affirm [Petitioner’s] lifetime registration requirement conflict with other Superior Court decisions and a decision of this Court?
b. Is the question of whether 42 Pa. C.S. § 9795.1 is a recidivist statute of such substantial public importance as to require prompt and definitive resolution by this Court?
The Supreme Court has since docketed the appeal (No. 45 MAP 2013). Based on my review of the docket, it appears that all of the parties’ briefs have been filed and the matter has been scheduled for oral argument before the Supreme Court on March 11, 2014, in Philadelphia.
At the heart of the case now before this Court is the question of whether A.S., based on his conviction history, is “[a]n individual with two or more convictions of any of the offenses set forth in subsection (a)” of Section 9795.1 of the Sentencing Code, such that he must register under Megan’s Law II for the rest of his life pursuant to Section 9795.1(b)(1). A.S. advances two theories as to why he should not be subject to the lifetime registration requirement under Section 9795.1(b)(1).
First, he contends that his two convictions (ie., guilty pleas) should be treated as one conviction for purposes of Section 9795.1(b)(1), because they arose out of a single criminal episode or course of conduct. In doing so, A.S. argues that Section 9795.1(b)(1) should not apply in his ease, because the legislature’s intent in that section was to deal with repeat offenders — ie., recidivists. The majority agrees and, for that reason, grants summary judgment in favor of A.S. and orders the PSP to change A.S.’s registration period from lifetime to ten years, effectively removing A.S. from the sex offender registry. This, however, is the same argument raised by the appellant and rejected by the Pennsylvania Superior Court in its reported decision in Merolla. In at least two subsequent unreported decisions (Gehris and Mielnicki), the Superior Court rejected similar, if not identical, arguments, relying on its precedent in Merolla. And although I recognize Chief Justice Cas-tille’s well-written OISR in Gehris, adopted by the majority, his view did not garner enough support from his colleagues to upset Merolla, dutifully followed by the Superior Court since 2006.
As noted above, decisions by the Superi- or Court are not binding on this Court; rather, we consider them for their persuasive value. In addition, because neither the OISA or OISR in Gehris garnered the *930support of a majority of the justices, they lack precedential value. See Commonwealth v. Silverman, 442 Pa. 211, 218 n. 8, 275 A.2d 308, 312 n. 8 (1971). But while it may be a reach to pronounce the law on this issue settled finally, particularly with Mielnicki pending before the Pennsylvania Supreme Court, it is settled at least in the Superior Court, which has had repeated opportunities to address it and is more likely than this Court to see the issue in the future. The Superior Court’s analysis in Merolla, followed in Gehris and supported by at least three of the justices in the OISA, is compelling enough that I see no reason to adopt a contrary interpretation of the statute, which may lead to greater confusion among prosecutors, criminal defendants, victims, and our sentencing courts with respect to the meaning of Section 9795.1(b)(1) and similar provisions in the Sex Offender Registration and Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-.40.
A.S.’s second theory, not addressed by the majority, is that the legislature could not have intended that the difference between ten-year registration and lifetime registration is dependent solely on the number of convictions (a matter of plea negotiation and/or prosecutorial discretion) where the offender actually engaged in only a single act of criminal misconduct. A.S. contends that though he pled guilty to two predicate offenses under Section 9795.1(a)(1) of the Sentencing Code, he actually committed only one criminal act that just happened to meet the elements of both predicate offenses.
The logic of A.S.’s argument is as follows. Although charged with a variety of offenses, A.S. ultimately pled guilty to only two pertinent counts. A.S. pled guilty to a violation of Section 6312(b) of the Crimes Code, which, relevant to the matter now before us, makes it unlawful for “[a]ny person [to] cause[ ] ... a child under the age of 18 years to engage in a prohibited sexual act or in the simulation of such act ... if such person knows, has reason to know or intends that such act may be photographed, videotaped, depicted on computer or filmed.” A.S. also pled guilty to a violation Section 6318(a)(5) of the Crimes Code, which makes it unlawful for a person to “intentionally ... contact ... a minor ... for the purpose of engaging in an activity prohibited under ... [SJection 6312 (relating to sexual abuse of children).” Thus, the elements of these two predicate offenses overlap in such a way that an individual may commit both offenses by engaging in a single act of contacting a minor for the purpose of causing the minor to photograph herself engaging in a real or simulated sexual act. Also, an individual cannot be guilty of a violation of Section 6318(a)(5) unless he is attempting to commit a violation of Section 6312. In other words, in the absence of an attempt to violate Section 6312, there cannot be a violation of Section 6318(a)(5).
A.S. contends that both of his convictions relate to the single act of contacting a minor, T., for the purpose of causing the minor to photograph herself engaging in a sexual act. A.S. violated Section 6312(b) of the Crimes Code by causing photographs to be taken that would be considered child pornography. Because a violation of Section 6318(a)(5) of the Crimes Code occurs when one contacts a minor for the purpose of engaging in activity prohibited under Section 6312, the act of contacting T. for the purpose of causing her to photograph herself could form the basis for both charges. If it did, A.S.’s single act of contacting T. for the purpose of generating child pornography simultaneously and automatically constituted violations of two predicate offenses for purposes of Megan’s Law II registration.
*931This theory presupposes a different fact pattern than Gehris. Gehris’s convictions, although arising from the same course of criminal conduct, did not involve a single act that simultaneously and automatically constituted a violation of two predicate offenses. Gehris pled guilty to solicitation for the sexual exploitation of children (18 Pa.C.S. §§ 902(a) and 6320)8 and solicitation for the sexual abuse of children (18 Pa.C.S. §§ 902(a) and 6312) — two offenses with entirely different elements that must be established. Solicitation for the sexual abuse of children is, in essence, soliciting child pornography, whereas solicitation for the sexual exploitation of children involves an attempt to procure a minor for purposes of sexual exploitation — ie., “[ajctual or simulated sexual activity or nudity arranged for the purpose of sexual stimulation or gratification of any person.” 18 Pa.C.S. § 6320(c). Thus, one may engage in one of those offenses without automatically and simultaneously engaging in the other offense. In other words, one could seek to obtain photographs of a child engaged in a sexual activity, which would constitute a violation of Section 6312 of the Crimes Code but would not at all implicate Section 6320 of the Crimes Code. Conversely, one could seek to procure a minor for the purposes of sexual exploiting the child without photographing, videotaping, depicting on a computer, or filming any sexual acts of the minor, thereby violating Section 6320 but not implicating Section 6312. If, however, an individual engaged in a variety of activities as part of a criminal episode, he could violate both Sections 6312 and 6320 based upon the different activities in which he engaged.
Such was the case in Gehris.9 Gehris solicited and obtained from an undercover state police officer nude photographs of what Gehris thought to be a thirteen-year-*932girl in violation of Section 6312. Gehris also arranged with the undercover officer for Gehris to meet the thirteen-year-old girl in a hotel room for the purpose of engaging in sexual activity with her in violation of Section 6320. Thus, in Gehris, the activities that constituted violations of the two predicate offenses were distinct.10
In the OISA, however, Justice Todd recognized concerns expressed by Chief Justice Castille in the OISR, suggesting there may be a consensus among the justices on the issue of whether the lifetime registration requirement of Section 9795.1(b)(1) of the Sentencing Code applies where there are multiple convictions for but a single act of criminal misconduct. Justice Todd noted:
I acknowledge the legitimate concern of the OISR regarding the advent of modern technology, and its undeniable potential to result in an individual compiling multiple criminal violations during one criminal episode or course of conduct. OISR at 13. Thus, that factor, coupled with the multiplicity of criminal statutes covering the very same conduct, makes it conceivable that an individual can commit a host of statutory offenses with but one action. Here, however, Appellant was convicted of two of the offenses enumerated in Section 9795.1(a)(1) for two separate criminal acts involving one minor victim, and he engaged in a repeated pattern of criminal conduct involving similar behavior for a four-month period; hence, this case does not present the question of whether Section 9795.1(b)(1) requires imposition of lifetime registration in instances where a defendant is convicted of two or more of the ojfenses listed in Section 9795.1(a)(1) for only one criminal act.
Gehris, 618 Pa. at 114, 54 A.3d at 868 n. 14 (Todd, J.) (emphasis added).
The Statutory Construction Act commands us to construe statutory language in a manner that is consistent with legislative intent. 1 Pa.C.S. § 1921(a). As part of that analysis, we must presume that the General Assembly, in crafting legislation, “does not intend a result that is absurd, impossible of execution or unreasonable.” Id. § 1922(1). Based on the legislative findings and declaration of policy in Megan’s Law II, and our Supreme Court’s decision in Leidig, we know that the General Assembly’s paramount concern in passing Megan’s Law II, particularly the registration component of the law, was “to protect the safety and general welfare of the people of this Commonwealth.” 42 Pa.C.S. § 9791(b). By creating a two-tier registration structure, the General Assembly determined that, as a matter of policy, certain offenders posed a greater risk to public safety than others.
Under Section 9795.1(a) of the Sentencing Code, any individual “convicted of any of the [listed] offenses,” must register for ten years. Under Section 9795.1(b)(1), “[a]n individual with two or more convictions of any of the offenses set forth in subsection (a),” must register for a lifetime. The General Assembly, therefore, must have reasoned that those offenders whom it intended to fall under Section 9795.1(b)(1) are offenders who pose a greater risk to public safety than those who would otherwise be ten-year registrants. It is not unreasonable for the General Assembly to have determined that offenders who are convicted of engaging in two or more acts (or offenses) of criminal misconduct pose a greater risk to public *933safety than those who engage in a single act of criminal misconduct.
Sometimes, and perhaps most times, a determination of whether an offender has engaged in multiple acts of criminal misconduct is apparent by the number of convictions. But, as explained above, it may not always be so apparent. Regardless of the number of technical convictions, an offender who commits a single act of criminal misconduct that happens to be chargeable as two predicate offenses under Section 9795.1(a)(1) poses no greater risk to the public simply because he pled guilty to the two charges. Consistent with the public safety rationale, then, I would interpret the General Assembly’s use of the terms convieted/eonvictions and offenses in Section 9795.1(a)(1) and (b)(1) as differentiating between an offender who has engaged in a single act of criminal misconduct (a one-off) and an offender who has engaged in two or more acts of criminal misconduct, the latter class of whom poses a greater risk to public safety than the former.
It is the criminal action of the offender that makes the offender a risk to the public, not the statutes themselves. And, if the General Assembly believed that a particular criminal act warranted lifetime registration, it would have included all of the statutory criminal offenses that could encompass that act in the list of lifetime offenses found in Section 9795.1(b)(2) of the Sentencing Code and not in the list of ten-year offenses in Section 9795.1(a). In creating the tiered reporting structure in Megan’s Law II, and in light of the public safety purpose of the law, I do not discern an intent by the General Assembly to place the form of charging decisions and plea agreements above the substance of the criminal act. A contrary interpretation would be unreasonable and absurd, because no public safety purpose is served by a scheme that subjects two offenders, who engage in a single and similar criminal act, to disparate registration requirements merely because one pled guilty to one criminal charge and the other pled guilty to two.
I agree with PSP, however, that based on the record before the Court on summary judgment, a genuine issue of material fact remains as to whether, in the course of pleading guilty to violating Section 6312(b) of the Crimes Code (relating to sexual abuse of children in the context of causing a minor to be photographed engaging in a prohibited sexual act or simulation thereof) and Section 6318(a)(5) of the Crimes Code, A.S. was convicted of engaging in a single criminal act or two criminal acts. A.S. contends that he pled guilty only to contacting a minor, T., for the purpose of causing the minor to photograph herself engaging in a sexual act and that this single act resulted in convictions under both Sections 6312(b) and Section 6318(a)(5) of the Crimes Code. There is record support for AS.’s position.
As the majority notes, at sentencing, the sentencing court, prosecuting attorney, and A.S. expressed, in one way or another, a shared view that A.S. would be subject only to a ten-year registration under Megan’s Law II. While PSP is correct that subjective beliefs may not be controlling for purposes of determining whether A.S. was convicted of one or two offenses for purposes of the period of registration under Megan’s Law (Leidig ),11 those record statements can serve as evidence for purposes of establishing whether A.S. pled guilty to offenses related to a single act or multiple acts of misconduct.
*934There is other record evidence, however, that casts doubt on A.S.’s position. During the hearing where A.S. entered his guilty plea, the trial court reviewed with A.S. the nature of the charges against him to which he was about to plead guilty. Following a review of the legal substance of each charge, the trial court asked the following:
Q: Are you willing to agree that the affidavit of probable cause as it relates to these three charges!12] only is true and correct and can be made a part of the record?
(N.T., Oct. 5, 2001, attached to Respondent’s Memo, Ex. D5 at 6.) A.S. responded, “Yes.” (Id.) In addition to detailing facts about how A.S. contacted T. for the purpose of causing her to photograph herself engaging in sexual acts, the affidavit of probable cause also provides that A.S. admitted to using T.’s digital camera to photograph the two of them engaged in sexual relations. (Respondent’s Memo Ex. D2 at 4.) This act by A.S., separate and apart from his contacting T. to cause her to photograph herself, would support a charge under Section 6312(b) of the Crimes Code.
For the reasons set forth above, I respectfully dissent from the majority’s adoption of the “single criminal episode” position, repeatedly rejected by the Pennsylvania Superior Court. Nonetheless, if A.S. could prove by a preponderance of the evidence that his convictions arose from a single act of misconduct, he would be entitled to the relief he seeks in this lawsuit.
In light of the conflict in the record evidence, however, that question cannot be resolved through summary judgment. Accordingly, I would deny the parties’ cross-motions for summary judgment.
Judge LEADBETTER joins in this dissent.

. See Majority Op. fn. 4.


. 18 Pa.C.S. § 902.


. 18 Pa.C.S. § 6312(d).


. 18 Pa.C.S. § 6318(a)(5).


. A.S. pled guilty to an additional offense, corruption of the morals of a minor in violation of Section 6301(a) of the Crimes Code, 18 Pa.C.S. § 6301(a), but that offense is not relevant to the matter before the Court.


. There are some outliers. For example, in Thomas v. Barkley (Pa.Cmwlth., No. 243 M.D. 2012, filed Nov. 28, 2012, 2012 WL 8668255), an unreported three-judge panel decision from this Court, an offender filed a mandamus action in our original jurisdiction, contending that he should only have been subject to a ten-year registration requirement and that application of post-conviction amendments to Megan’s Law that changed his registration status from ten years to lifetime would be unconstitutional. We sustained preliminary objections and dismissed the petition, relying on statutory language and precedent from the Pennsylvania Supreme Court and Pennsylvania Superior Court on the subject. In Haigh v. Commissioner of the Pennsylvania State Police (Pa.Cmwlth., No. 518 M.D.2010, filed Dec. 30, 2010, 2010 WL 9519049), another unreported three-judge panel decision, an offender, convicted before the passage of the original version of Megan's Law in 1996, brought an action for declaratory relief in our original jurisdiction, seeking a declaratory order that he was not required to register at all under the law. In dismissing the offender’s action on preliminary objections, we again looked to the plain language of the statute and persuasive authority from the Pennsylvania Superior Court.


. In its unreported memorandum opinion, the Superior Court held that its reported prece-dential decision in Merolla was applicable and binding and affirmed the sentencing court’s decision to impose a lifetime registration requirement on Gehris. Commonwealth v. Gehris, 996 A.2d 541 (Pa.Super.2010) (per curiam).


. Section 902 of the Crimes Code, relating to “criminal solicitation,” provides, in part:
(a)Definition of solicitation. A person is guilty of solicitation to commit a crime if with the intent of promoting or facilitating its commission he commands, encourages or requests another person to engage in specific conduct which would constitute such crime or an attempt to commit such crime or which would establish his complicity in its commission or attempted commission.
Section 6320 of the Crimes Code, relating to sexual exploitation of children, provides:
(a) Offense defined. — A person commits the offense of sexual exploitation of children if he procures for another person a child under 18 years of age for the purpose of sexual exploitation.
(b) Penalty. — An offense under this section is a felony of the second degree.
(c) Definitions. — As used in this section, the following words and phrases shall have the meanings given to them in this subsection: "Procure.” • To obtain or make available for sexual exploitation.
"Sexual exploitation." • Actual or simulated sexual activity or nudity arranged for the purpose of sexual stimulation or gratification of any person.


. In the OISA, Justice Todd described Geh-ris’s activities as follows:
[Gehris], ... a 42-year-old man ... deliberately and repeatedly engaged in communications of an explicit sexual nature regarding an individual whom he believed to be a [thirteen]-year-old girl. In these conversations, he graphically detailed his fantasies of having sexual encounters with a young girl, solicited nude pictures of the person he thought was the [thirteen]-year-old girl, mailed a digital camera with a picture of his penis loaded therein to the person he thought was the [thirteen]-year-old girl, methodically arranged a meeting with the person he believed to be the [thirteen]-year-old girl at a motel room over 200 miles away from his home, and drove continuously for an entire day specifically to have sex in the motel room with both the person he thought was the [thirteen]-year-old girl, and the person whom he believed to be her 19-year-old friend — known to him by the internet chatroom appellation of "joeyGalPa”.
Gehris, 618 Pa. at 105-06, 54 A.3d at 862 (Todd, J.).


. The same can be said of the predicate offenses in Merolla. Specifically, Merolla pled nolo contendere to two separate counts of indecent assault that occurred on different dates. See Merolla, 909 A.2d at 340.


. But see Commonwealth v. Hainesworth, 82 A.3d 444 (Pa.Super.2013) (en banc) (enforcing plea agreement that offender was not required to register under SORNA).


. As previously noted, the third charge is not a predicate offense for purposes of Megan’s Law II registration and, therefore, is not relevant to the issues in this appeal.